WALKER, Judge.
Plaintiff assigns as error the trial court’s refusal to enter judgment for sanctions against defendant pursuant to Rule 11 on the ground that the evidence established as a matter of law that defendant’s actions violated this rule. Specifically, plaintiff argues Rule 11 was violated because: (1) the answer filed by Skyland’s attorney Allan P. Root was neither formed after reasonable inquiry nor well-grounded in fact, was not legally justifiable, and failed to satisfy the objective reasonableness standard; and (2) Skyland’s answer was interposed for the improper purpose of delaying litigation while a related suit was pending.
Plaintiff contends that both the 15 February 1990 letter by Ron Firmin and Mr. Firmin’s approval of Bayne’s final invoice represent Skyland’s satisfaction with plaintiff’s work. Furthermore, plaintiff refers to a letter from Skyland’s attorney Allan Root and addressed to plaintiff’s attorney Perry Safran, in which Mr. Root admits that he is obligated to amend his answer and states that he is “unaware of what worth, if any, there is to [the owner’s] statement that the bricks were improperly cleaned.” It is plaintiff’s position that despite being satisfied with the masonry work, Skyland denied plaintiff’s complaint on the basis of a general objection by the owner, and that if Skyland had made reasonable inquiry *213concerning this objection prior to filing its answer it would have ascertained that this objection was unfounded and meritless, as Skyland subsequently did determine.
Additionally, plaintiff asserts that Skyland’s answer was interposed for an improper purpose and was “a blatant attempt to avoid or delay payment, admittedly due and owing to Bayne, before the resolution of the suit by Skyland against the Owners.” Plaintiff again refers to the letter from Mr. Root to Mr. Safran, in which Mr. Root states that Skyland is in poor financial shape and that he is trying to arrange interim payment schedules with the Merrimon Square subcontractors until money is collected from the owners. Mr. Root then offers “payments of $300 per month starting in January 1991 to begin working down the money due Bayne.” Plaintiff thereby seems to argue that Skyland’s answer denied satisfaction with plaintiff’s masonry work in an attempt to force it to comply with Skyland’s proposed payment schedule.
We note at the outset that a trial court’s decision to impose or not to impose sanctions under N.C.G.S. § 1A-1, Rule 11(a) is reviewable de novo as a legal issue. Turner v. Duke University, 325 N.C. 152, 381 S.E.2d 706 (1989). See also Oglesby v. S.E. Nichols, Inc., 101 N.C.App. 676, 401 S.E.2d 92, disc. review denied, 329 N.C. 270, 407 S.E.2d 839 (1991). Pursuant to this standard of review, the appellate court must determine (1) whether the trial court’s conclusions of law support its determination, (2) whether the trial court’s conclusions of law are supported by its findings of fact, and (3) whether the evidence is sufficient to support the court’s findings of fact. Id. If the appellate court answers all three questions affirmatively, it must uphold the trial court’s decision to impose or deny the imposition of mandatory sanctions under Rule 11. Id. In the instant case, the trial court concluded:
1. That Defendant Skyland Industries, Inc. and its counsel acted reasonably, diligently and in good faith in filing their answer denying Plaintiff’s complaint while investigating the Owners’ objections to the project.
2. That Defendant Skyland Industries, Inc. and its counsel acted reasonably, diligently and in good faith in investigating the Plaintiff’s claim and the owner’s objections in this matter.
3. That the Defendant Skyland Industries, Inc. and its counsel fulfilled their obligation to abandon their defenses to *214Plaintiff’s complaint upon discovering evidence that led them to believe the defense was meritless.
4. The Defendant Skyland Industries, Inc. and its counsel have met the obligations placed upon them by Rule 11 of the North Carolina Rules of Civil Procedure.
Thereafter, the court rendered judgment denying plaintiffs motion for sanctions against defendant Skyland. We find that these conclusions support the trial court’s determination and are amply supported by the findings of fact and the underlying evidence.
N.C.G.S. § 1A-1, Rule 11(a) sets forth a three prong test in which the signer’ certifies that the pleading is (1) well grounded in fact; (2) warranted by existing law, “or a good faith argument for the extension, modification, or reversal of existing law” (legal sufficiency); and (3) not interposed for any improper purpose. Compliance with the first two prongs of this rule requires the signer to certify “that to the best of his knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law.” In this regard, our Supreme Court has interpreted the term “reasonable inquiry” and determined that “[i]f, given the knowledge and information which can be imputed to a party, a reasonable person under the same or similar circumstances would have terminated his or her inquiry and formed the belief that the claim was warranted under existing law, then the party’s inquiry will be deemed objectively reasonable.” Bryson v. Sullivan, 330 N.C. 644, 661-662, 412 S.E.2d 327, 336 (1992).
Here, defendant Skyland’s answer denied plaintiff’s allegations that plaintiff substantially and fully performed its contractual obligations thereby entitling it to payment, because “in a related lawsuit the owner of the project has raised broad allegations concerning the failure of the work at Merrimon Square to meet the requirements of the contract documents.” The trial court found, and the record indicates, that on 9 March 1990 Skyland filed suit against the owners of Merrimon Square for failure to pay Skyland’s final invoices. There was evidence that Skyland served interrogatories upon the owners with the summonses and complaints, requesting them to identify any claimed setoffs to the amounts owed Skyland and to identify any objections. Subsequently, the owners filed their answer to Skyland’s complaint which contained broad attacks on the quality of the work performed but failed to provide any specific *215objections. According to Mr. Root’s affidavit, the owners’ answers to Skyland’s interrogatories provided no more specificity.
On 12 June 1990, plaintiff Bayne filed the present lawsuit. In response to the owners’ objections to the quality of the work at Merrimon Square, Skyland undertook discovery to ascertain the owners’ specific objections. Specifically, Skyland submitted an interrogatory requesting the owners to identify any objections they had to any of the work of plaintiff Bayne on the Merrimon Square project. At the time defendant Skyland was required to file its answer, it was aware that the owners were objecting to the quality of the work at Merrimon Square, however, it had not yet ascertained their specific objections.
Our Supreme Court has held that when determining whether a pleading is warranted under existing law, “reference should be made to the document itself, and the reasonableness of the belief that it is warranted by existing law should be judged as of the time the document was signed.” Bryson v. Sullivan at 656, 412 S.E.2d at 333. In the instant case, the owners’ expressed their dissatisfaction with the work performed on the Merrimon Square project in their 17 May 1990 answer. Skyland was aware of the general objections but had not been able to determine any specific problems. In light of these objections, Skyland could not then admit that plaintiff’s work was satisfactory or that the amount claimed was due and payable. Despite a previous statement that plaintiff’s work was satisfactory, it was reasonable for Skyland to assume there was some validity to the assertions contained in the owners’ answer, as the owners might have discovered problems with the masonry work which went undetected by Skyland. At this early stage in the pleadings, Skyland was not required to undertake discovery to determine the merit of the owners’ claim and objections. We find that defendant’s actions comply with an objective standard of reasonable inquiry such that its answer satisfied the factual and legal sufficiency prongs of Rule 11 at the time it was signed.
With regard to plaintiff’s second argument, we note that although plaintiff’s motion for sanctions does not define the alleged improper purpose with specificity, it cites the rule’s requirement that a pleading must not be “interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.” Plaintiff subsequently argues in its brief *216that “Skyland, facing a precarious financial situation and an uncertain pending suit against the Owners, was forced to utilize a legally unjustifiable defense in an effort to delay the action by [plaintiff] for payment already admittedly owed. This bad faith delay resulted in [plaintiff] finally receiving Summary Judgment.”
Whether or not a motion, pleading, or other paper has been utilized for an improper purpose must be determined pursuant to an objective standard. Bryson v. Sullivan, supra. Having reviewed the record, however, we find no evidentiary support for plaintiff’s contention that Skyland’s answer denied satisfaction with plaintiff’s work in an attempt to delay payment owed or to force plaintiff’s compliance with Skyland’s proposed payment schedule. Instead, Skyland and its attorney appear to have taken all reasonable steps to insure the accuracy and the viability of its claims. Upon considering the owners’ interrogatory response and deposition testimony, Skyland concluded that there were no valid grounds for objection to plaintiff’s work and offered judgment to plaintiff in the full amount of the claim plus interest. Plaintiff chose not to accept this offer, however, and pursued a remedy in court in the form of a summary judgment motion for the identical amount initially offered by Skyland. Any needless increase in the cost of litigation therefore directly resulted from plaintiff’s own actions, and plaintiff has failed to show that Skyland’s actions were taken in an attempt to delay payment owed to plaintiff or for some other improper purpose.
Having reviewed the record, we conclude that the trial court based its decision on the relevant factors before it and did not abuse its discretion in denying plaintiff’s motion for sanctions under Rule 11. See H. McBride Realty, Inc. v. Myers, 94 N.C.App. 511, 380 S.E.2d 586 (1989). Further, defendants’ motion to strike plaintiff’s reply brief is hereby denied.
Affirmed.
Judge GREENE dissents.
Judge WYNN concurs by separate opinion.